Beasley, Judge.
On certiorari, the Supreme Court reviewed our decision in Dawson v. State, 186 Ga. App. 718 (368 SE2d 367) (1988) and remanded the case with instructions that we remand to the trial court for a hearing as to effectiveness of counsel. Dawson v. State, 258 Ga. 380 (369 SE2d 897) (1988). Accordingly, in conformity with the mandate of that opinion, our judgment is vacated and the judgment of the Supreme Court is made the judgment of this court. We affirm and remand the case to the trial court for a hearing and appropriate findings concerning only the issue of ineffectiveness of counsel. If, after that hearing, any further review of this issue is sought, the appropriate appellate procedure must be followed. See Martin v. State, 185 Ga. App. 145, 147 (363 SE2d 765) (1987).

Judgment affirmed and case remanded with direction.

Birdsong, *379C. J., Deen, P. J., McMurray, P. J., Banke, P. J., Carley, Sognier, Pope, and Benham, JJ., concur.
Decided September 13, 1988.
Wayne W. Gammon, for appellant.
Darrell E. Wilson, District Attorney, Mickey R. Thacker, Assistant District Attorney, for appellee.